Citation Nr: 0631568	
Decision Date: 10/10/06    Archive Date: 10/16/06

DOCKET NO.  03-15 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a temporary total rating based upon 
hospitalization for the period from June 8, 2004, to July 7, 
2004.


REPRESENTATION

Appellant represented by:	L. A. de Mier-LeBlanc, Esq.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel





INTRODUCTION

The veteran served in the Army National Guard, which 
included a period of active duty from April 1972 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied a 
temporary total rating based upon hospitalization for the 
period from June 8, 2004 to July 7, 2004.  In February 2006, 
the Board remanded the claim for additional development.  In 
July 2006, the veteran did not appear for a hearing before 
RO personnel he had requested in June 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


REMAND

Additional development is needed prior to further 
disposition of the claim.

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established that a service-connected disability 
has required hospital treatment in a Department of Veterans 
Affairs or an approved hospital for a period in excess of 21 
days or hospital observation at Department of Veterans 
Affairs expense for a service-connected disability for a 
period in excess of 21 days.  38 C.F.R. § 4.29 (2006).

Notwithstanding that hospital admission was for disability 
not connected with service, if during such hospitalization, 
hospital treatment for a service-connected disability is 
instituted and continued for a period in excess of 21 days, 
the increase to a total rating will be granted from the 
first day of such treatment.  If service connection for the 
disability under treatment is granted after hospital 
admission, the rating will be from the first day of 
hospitalization if otherwise in order.  38 C.F.R. § 4.29(b) 
(2006).

A VA hospital discharge summary dated on July 7, 2004, 
demonstrates that the veteran was hospitalized from June 8, 
2004, to July 2004, a period in excess of 21 days.  However, 
the summary indicates that the veteran was initially 
hospitalized following a total right hip replacement, for 
which the veteran is not service-connected.  That 
notwithstanding, the summary indicates that the veteran 
received treatment for his service-connected bronchial 
asthma while he was hospitalized.  Because, however, the 
full hospitalization records have not yet been associated 
with the claims folder, it is unclear whether the treatment 
for the bronchial asthma continued for a period in excess of 
21 days.  As these records are applicable to the veteran's 
claim, and would be of use in deciding the claim, these 
records are relevant and should be obtained.  38 C.F.R. 
§ 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the detailed hospitalization 
records from the VAMC in San Juan, 
Puerto Rico for the period from June 8, 
2004, to July 7, 2004.  If these 
records are no longer on file, a 
request should be made from the 
appropriate storage facility.  All 
efforts to obtain VA records should be 
fully documented, and the VA facilities 
must provide a negative response if 
records are not available.

2.  After the above action, 
readjudicate the veteran's claim for a 
temporary total rating based upon 
hospitalization for the period from 
June 8, 2004, to July 7, 2004.  If the 
decision remains adverse to the 
veteran, provide him and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for 
response.  The case should then be 
returned to the Board.

The appellant has the right to submit additional evidence 
and argument on the matter the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

